In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 14‐1103 
UNITED STATES OF AMERICA, 
                                                   Plaintiff‐Appellee, 

                                  v. 

RAZA BOKHARI, 
                                               Defendant‐Appellant. 
                      ____________________ 

         Appeal from the United States District Court for the 
                     Eastern District of Wisconsin. 
         No. 2:04‐cr‐00056‐RTR‐1 — Rudolph T. Randa, Judge. 
                      ____________________ 

         ARGUED MAY 20, 2014 — DECIDED JULY 3, 2014 
                 ____________________ 

    Before KANNE, TINDER, and HAMILTON, Circuit Judges. 
    TINDER, Circuit Judge. Raza Bokhari appeals the denial of 
his pretrial motion to dismiss the indictment and quash the 
arrest warrant pending against him in the United States Dis‐
trict  Court  for  the  Eastern  District  of  Wisconsin.  This  inter‐
locutory appeal is complicated by the fact that Bokhari cur‐
rently resides in Pakistan. Efforts to extradite him have so far 
been unsuccessful, and he apparently has no intention of re‐
turning  to  the  United  States.  As  explained  below,  we  now 
2                                                      No. 14‐1103 

dismiss  part  of  Bokhari’s  appeal  as  an  improper  attempt  to 
seek  interlocutory  review  of  a  non‐final  pretrial  order.  We 
otherwise  affirm  the  district  court’s  decision,  albeit  on  dif‐
ferent grounds. 
                         I    Background 
                           
    Bokhari  is  a  dual  citizen  of  the  United  States  and  Paki‐
stan. In 2000 he resided in Wisconsin, where he had lived for 
more than a decade. Over the next two years, Bokhari alleg‐
edly  conducted  a  fraudulent  scheme  with  his  brothers, 
Haider  and  Qasim  Bokhari,  in  which  the  trio  bilked  a  non‐
profit entity that administered the E‐Rate Program, a federal 
project  designed  to  improve  internet  and  other  telecommu‐
nications  services  for  disadvantaged  schools,  out  of  an  esti‐
mated $1.2 million. According to the government, the broth‐
ers used Raza Bokhari’s experience with the E‐Rate program 
to fabricate and submit fraudulent work invoices and related 
documents  claiming  unearned  compensation  for  work  on 
various  schools’  infrastructures  that  was  never  performed. 
In  2001,  as  the  alleged  fraud  was  still  ongoing,  Bokhari 
moved to Pakistan, where, according to the government, he 
continued directing the illegal scheme. 
   In September of 2004, a federal grand jury in the Eastern 
District  of  Wisconsin  returned  an  eight‐count  superseding 
indictment  charging  the  three  brothers  with  mail  fraud, 
money  laundering,  and  related  charges.  Haider  and  Qasim 
Bokhari  each  pleaded  guilty  and  were  sentenced  to  more 
than five years in prison. 
   The government then submitted an extradition request to 
Pakistan  in  2005,  seeking  Bokhari’s  return  to  United  States 
No. 14‐1103                                                                        3 

custody.1  Bokhari  contested  the  request  in  Pakistani  court, 
and the Pakistani government sent an attorney to plead the 
case for extradition. The United States provided an affidavit 
from Qasim Bokhari implicating Raza, along with a copy of 
the  relevant  federal  indictment  and  a  number  of  affidavits 
from 1)  the non‐profit the brothers  defrauded, 2)  the prose‐
cutor handling the case, and 3) agents of the FBI and the IRS. 
Bokhari responded, as relevant  here, that the United  States’ 
evidence was inadmissible because he was not able to cross‐
examine  any  of  the  affiants.  In  2007,  following  a  hearing,  a 
Pakistani  magistrate declined to authorize  extradition, find‐
ing that the United States had failed to present a prima facie 
case  of  Bokhari’s  guilt.  The  magistrate  discounted  the  in‐
dictment  and  affidavits  from  government  officials  as  mere 
accusations that relied entirely on Qasim Bokhari’s affidavit 
for  factual  support.  And  the  magistrate  characterized 
Qasim’s affidavit as “the uncorroborated testimony of an ac‐
complice,”  which  was  insufficient  to  support  a  conviction 
under  Pakistani  law.  The  Pakistani  judge  also  speculated 
that  Qasim  Bokhari  could  have  secured  an  early  release  in 
exchange  for  his  testimony,  in  which  case  he  would  be  an 
interested witness. 

                                                 
1 Extradition between the United States and the Islamic Republic of Paki‐

stan is governed by the terms of the 1931 U.S.‐U.K. Extradition Treaty. 47 
Stat.  2122.  See  text  following  18  U.S.C.  §  3181  (listing  extradition  agree‐
ments); Kasi v. Angelone, 300 F.3d 487, 493 n.2 (4th Cir. 2002). The treaty 
applies  to  Pakistan  through  its  former  colonial  sovereign,  the  United 
Kingdom;  as  the  Pakistani  magistrate  noted,  Pakistan  has  notified  its 
consent to the treaty. However, the United States has informed us that, in 
practice, Pakistan has not extradited a fugitive to this country in a fraud‐
related  matter  since  1984,  and  has  not  extradited  anyone  to  the  United 
States since 2008. 
4                                                      No. 14‐1103 

    The Pakistani magistrate instructed the United States that 
it  would  have  to  “further  consolidate  and  substantiate  its 
case to make a prima facie case for the extradition of the ac‐
cused.”  The  magistrate  indicated  that  the  United  States 
should  provide  Pakistan  with  bank  records  reflecting  the 
transactions  underlying  the  alleged  fraud,  along  with  other 
evidence, relating to such topics as 1) Haider Bokhari’s role 
in  the  scheme,  2)  the  possible  involvement  of  Bokhari’s 
mother  and  sister‐in‐law,  and  3)  any  potential  leniency  the 
United  States  planned  to  show  Qasim  Bokhari  in  exchange 
for his testimony. Absent such evidence, the court refused to 
order Raza Bokhari’s extradition. Pakistan later informed the 
United States that an appeal of the magistrate’s decision was 
underway,  but  since  then  communication  between  the  two 
nations regarding the case, and cooperation regarding extra‐
dition in general, appears to have broken down. 
    In 2009, the United States secured a “red notice” through 
Interpol,  retroactively  effective  starting  in  2004,  which  noti‐
fies all member states that they should arrest Bokhari should 
he  enter  their  jurisdiction.  (The  government  apparently  in‐
tended to obtain the red notice in 2004, but for some reason 
no  such  notice  was  issued.)  Because  Bokhari  has  avoided 
travelling  outside  of  Pakistan,  the  red  notice  has  not  aided 
the government’s  efforts in  returning Bokhari to  the United 
States and compelling him to stand trial. 
    Back in the United States, Bokhari’s attorneys filed a mo‐
tion on his behalf in 2013, seeking to dismiss the indictment 
and  quash  the  arrest  warrant  pending  against  him,  on  two 
grounds. First, Bokhari argued that the district court should 
have dismissed the indictment because the Pakistani magis‐
trate had found insufficient admissible evidence to sustain a 
No. 14‐1103                                                           5 

prima  facie  case  against  him,  and  that  concerns  of  interna‐
tional  comity  require  American courts  to  treat  that  decision 
as a finding that the United States lacked probable cause to 
indict and try him under Federal Rule of Criminal Procedure 
5.1(f).  Second,  Bokhari  contended  that  the  government  had 
violated his Sixth Amendment right to a speedy trial. 
    The magistrate judge in the Eastern District of Wisconsin 
recommended denying the motion on its merits. The magis‐
trate  judge  found  that  Bokhari  himself  caused  any  delay  in 
his  trial  by  living  outside  the  country,  and  that  he  did  not 
actually  desire  a  speedy  trial  and  therefore  could  not 
demonstrate  prejudice.  He  further  reasoned  that,  even 
though  the  Pakistani  magistrate  had  found  the  case  against 
Bokhari  insufficient  to  justify  his  extradition,  principles  of 
international comity did not require the federal district court 
to  dismiss  the  indictment.  The  magistrate  judge  noted  that 
the federal indictment served as a formal finding of probable 
cause justifying Bokhari’s trial, and concluded that this find‐
ing  could  not  be  disturbed  by  a  Pakistani  extradition  deci‐
sion that made only a prima facie, non‐preclusive judgment 
as to the government’s case. 
   The  district  court  did  not  accept  the  magistrate  judge’s 
recommendation,  and  instead  denied  Bokhari’s  motion 
without  prejudice  pursuant  to  the  fugitive  disentitlement 
doctrine.  Although  the  magistrate  judge  had  recommended 
against  applying  the  doctrine,  the  district  court  found  that 
Bokhari was a fugitive fleeing from prosecution, and that he 
therefore  was  not  entitled  to  an  adjudication  of  any  motion 
before the court. See Molinaro v. New Jersey, 396 U.S. 365, 366 
(1970)  (status  as  a  fugitive  “disentitles  the  defendant  to  call 
6                                                       No. 14‐1103 

upon  the  resources  of  the  Court  for  determination  of  his 
claims”). 
   Bokhari  filed  this  appeal  of  the  district  court’s  order 
denying his motion.  In his opening brief he raises the same 
two  arguments  he  pressed  before  the  district  court.  In  re‐
sponse,  the  government  urges  this  court  to  dismiss  the  ap‐
peal for lack of jurisdiction because the district court’s deci‐
sion is not a final order and is not otherwise appealable un‐
der  the  collateral  order  doctrine.  Failing  that,  the  United 
States requests that this court affirm the denial of Bokhari’s 
motion  under  the  fugitive  disentitlement  doctrine,  or  else 
hold that his two arguments for relief are meritless. 
                          II      iscussion 
                                D
       A.    Jurisdiction 
    The  government  contends  that  this  court  lacks  jurisdic‐
tion over Bokhari’s appeal because the district court’s order 
was not final: an entire trial is pending, should Bokhari ever 
be  returned  to  the  United  States.  See  28  U.S.C.  §  1291.  Bo‐
khari  claims  jurisdiction  exists  under  Section  1291,  on  the 
grounds  that  the  district  court’s  denial  of  his  motion  is  an 
appealable collateral order or else satisfies the practical final‐
ity doctrine. 
    Under  the  collateral  order  doctrine,  in  order  for  a  non‐
final  order  to  be  reviewable,  “the  order  must  conclusively 
determine the disputed question, resolve an important issue 
completely separate from the merits of the action, and be ef‐
fectively  unreviewable  on  appeal  from  a  final  judgment.” 
Coopers  &  Lybrand  v.  Livesay,  437  U.S.  463,  468  (1978).  The 
“doctrine of practical finality” is a “close cousin of the collat‐
eral  order  exception.”  Travis  v.  Sullivan,  985  F.2d  919,  922 
No. 14‐1103                                                               7 

(7th  Cir.  1993).  The  doctrine  provides  that,  in  specific  con‐
texts,  an  order  may  be  treated  as  final  “if  it  is  final  for  all 
practical  purposes,”  id.  at  921,  and  if  it  is  also  “effectively 
unreviewable  after  a  resolution  of  the  merits  of  the  litiga‐
tion.”  Id.  at  922;  see  id.  at  925  (Manion,  J.,  dissenting)  (“The 
doctrine of practical finality applies where the district court 
resolves a legal issue in such a way that judgment becomes, 
as  a  practical  matter,  the  dispositive  order  in  the  case.”). 
Travis involved a district court’s remand of a social security 
disability  claim  to  an  administrative  law  judge.  Barring  an 
interlocutory appeal, the only way for the Secretary to obtain 
review  of  the  remand  order  would  have  been  to  violate  it 
and open himself to a contempt finding. Id. at 923. The court 
“rejected  this  ‘cumbersome,  unseemly  route  for  obtaining 
appellate  review’”  in  favor  of  hearing  the  case  at  hand.  Id. 
(quoting  Crowder  v.  Sullivan,  897  F.2d  252,  253  (7th  Cir. 
1990)). 
   Against  that  legal  backdrop,  we  now  examine  Bokhari’s 
two claims to determine if they fall within either of these ex‐
ceptions to the final judgment rule. 
            1.  The Speedy Trial Claim 
     We lack jurisdiction to hear Bokhari’s Sixth Amendment 
speedy  trial  claim.  Bokhari’s  argument  to  the  contrary  col‐
lides  squarely  with  the  Supreme  Court’s  decision  in  United 
States v. MacDonald, in which the Court “decline[d] to exac‐
erbate  pretrial  delay  by  intruding  upon  accepted  principles 
of  finality  to  allow  a  defendant  whose  speedy  trial  motion 
has been denied before trial to obtain interlocutory appellate 
review.”  435  U.S.  850,  863  (1978).  The  Court  reasoned  that 
the collateral order doctrine did not encompass an appeal of 
a  rejected  Sixth  Amendment  speedy  trial  claim  before  trial 
8                                                                   No. 14‐1103 

because  “a  denial  of  a  motion  to  dismiss  on  speedy  trial 
grounds  does  not  represent  a  complete,  formal  and,  in  the 
trial  court,  a  final  rejection  of  the  defendantʹs  claim.”  Id.  at 
858 (citation and internal quotation marks omitted). Indeed, 
“[t]he resolution of a speedy trial claim necessitates a careful 
assessment  of  the  particular  facts  of  the  case … . [M]ost 
speedy trial claims, therefore, are best considered only after 
the relevant facts have been developed at trial.” Id. 
    MacDonald’s holding and reasoning apply with full force 
to  Bokhari’s  Sixth  Amendment  speedy  trial  claim.  The  dis‐
trict  court’s  order  is  therefore  not  an  appealable  collateral 
order  as  to  that  issue.  Nor  is  it  practically  final,  because 
speedy trial claims can be, and preferably are, resolvable af‐
ter trial. Bokhari argues that the district court’s order is final 
as a pragmatic matter because, he confidently states, he will 
never  return  to  the  United  States  and  the  government  has 
given  up  attempting  to  extradite  him.  But  even  if  Bokhari’s 
factual assertions are true,2 it would not change the fact that 
the  scope  and  circumstances  of  Bokhari’s  speedy  trial 
claim—for example, the length of the delay, whether and to 
what  extent  Bokhari  was  prejudiced  by  it,  and  which  party 
bears responsibility—cannot become clear unless and until a 
trial  is  held.  The  district  court’s  denial  of  his  speedy  trial 

                                                 
2 The United States contends that, as far as it can tell, the Pakistani mag‐

istrate’s  decision  is  currently  under  appeal,  and it  cites  the  Interpol  red 
notice as evidence that it has not given up trying to extradite Bokhari. In 
response, Bokhari represented that the appeal has already been rejected, 
and  points  to  the  fact  that  seven  years  have  passed  since  the  Pakistani 
magistrate’s  decision.  In  any  event,  we  need  not  resolve  this  dispute  to 
decide this case. 

       
No. 14‐1103                                                                   9 

claim was therefore not final, but rather “inconclusive.” Id. at 
859 (quotation marks omitted). As a result, we lack jurisdic‐
tion to review it.3 
             2.  The Comity Claim 
      This court does have jurisdiction, however, to review Bo‐
khari’s claim that comity with Pakistani courts requires dis‐
missal of his indictment. In United States v. Kashamu, 656 F.3d 
679  (7th  Cir.  2011),  this  court  considered  an  analogous  case 
involving a Nigerian citizen who successfully resisted extra‐
dition from England. Kashamu, like Bokhari, moved to dis‐
miss his indictment pursuant to the foreign court’s decision 
not  to  extradite.  The  Kashamu  court  found  that  it  had  juris‐
diction  to  review  this  claim  under  the  collateral  order  doc‐
trine.  It  likened  Kashamu’s  position  to  that  of  a  defendant 
invoking  his  right  against  double  jeopardy,  which  does  fall 
squarely  within  the  doctrine.  See  Abney  v.  United  States,  431 
U.S.  651,  658–60  (1977).  The  right  against  double  jeopardy 
“protects  a  defendant  against  being  retried,  and  not  just 
against being convicted.” Kashamu, 656 F.3d at 682. Similarly, 
“Kashamu [wa]s asserting a right not just not to be convict‐
ed, but not to be tried, and such a right would be lost forever 
if  review  were  postponed  until  final  judgment.”  Id.  at  681. 
                                                 
3 Similarly, we lack jurisdiction to hear Bokhari’s appeal regarding Rule 

48(b)  of  the  Federal  Rules  of  Criminal  Procedure,  which  authorizes  the 
district  court  to  dismiss  an  indictment  due  to  “unnecessary  delay”  in 
bringing the defendant to trial. This rule is “driven by the same general 
considerations as the Sixth Amendment” speedy trial right, United States 
v. Ward, 211 F.3d 356, 362 (7th Cir. 2000) (citation and internal quotation 
marks  omitted),  and  Bokhari  invokes  it  as  a  functionally  equivalent  al‐
ternative to his Sixth Amendment argument. Hearing his appeal on that 
ground would therefore implicate the same jurisdictional obstacles out‐
lined in MacDonald. 
10                                                       No. 14‐1103 

The district court’s denial of Kashamu’s motion therefore 1) 
conclusively determined that he would have to stand trial, 2) 
stood  completely  separate  from  the  merits  of  that  trial,  and 
3)  would  have  been  effectively  unreviewable  if  Kashamu 
had been required to wait until trial to appeal it. 
    The same analysis applies to this case. Bokhari essentially 
seeks  relief  from  three  consequences  of  his  indictment:  his 
continued inability to travel due to the red notice, the over‐
hanging  threat  of  extradition,  and  the  prospect  of  the  trial 
that would inevitably follow. As in Kashamu, he seeks a rem‐
edy on the ground that a foreign court has undermined the 
legitimacy  of  his  indictment.  The  district  court’s  refusal  to 
dismiss the charges  conclusively  denies him that relief, and 
we need not comment on the merits of his guilt or innocence 
to review that decision. Finally, if we wait until after trial to 
hear  Bokhari’s  appeal,  his  claim  to  dismiss  the  indictment 
without  trial  will  be  moot  and  unreviewable.  The  comity 
claim  is  therefore  appealable  as  a  collateral  order  under 
Kashamu. 
    It  is  true  that  the  district  court  denied  Bokhari’s  motion 
without prejudice under the fugitive disentitlement doctrine, 
but this is analogous to one of those rare instances “where a 
dismissal without prejudice is effectively final” because “it is 
impossible for the plaintiff to amend the filing to remedy the 
problem that prompted the dismissal.” Dolis v. Chambers, 454 
F.3d  721,  723  (7th  Cir.  2006)  (citation  and  quotation  marks 
omitted). By denying the motion without prejudice, the dis‐
trict  court  did  keep  open  the  possibility  that  Bokhari  could 
return, or  be  extradited, to the  United States  and  then have 
his  motion  to  dismiss  the  indictment  heard  in  the  district 
court. But to do so, Bokhari would first have to give up his 
No. 14‐1103                                                                     11 

right  not  to  return  (or  to  resist  extradition)  to  this  country. 
See Kashamu, 656 F.3d at 682–83 (dismissal of the indictment 
“protects [Kashamu] from extradition, the immediate sequel 
to  which  would  be  a  criminal  trial.”).  Moreover,  if  Bokhari 
ever does set foot in this country, either through extradition 
or free will, his comity argument would essentially vanish. It 
would certainly not offend Pakistan for the United States to 
try  one  of  its  own  citizens  within  its  own  territory,  for  al‐
leged  crimes  committed  in  this  country.  Bokhari  would 
therefore be unable to use the comity argument to avoid tri‐
al.  As  in  Kashamu,  we  are  confident  that  “[i]f  the  United 
States  succeeds  in  extraditing  [Bokhari]  it  will  put  him  on 
trial”  regardless  of  any  comity  argument  he  makes.  Id.  at 
682.  The  district  court’s  decision  therefore  conclusively  de‐
termined that issue, subject to our review. 
    This is a rare case. Most fugitive disentitlement decisions 
handed  down  by  district  courts  involve  defendants  who 
have since been caught and returned; these rulings are typi‐
cally  entered  with  prejudice.4  See,  e.g.,  United  States  v.  Mor‐
gan,  254  F.3d  424,  426  (2d  Cir.  2001).  But  we  are  persuaded 
on these facts that Bokhari must be able to appeal the district 
court’s decision to invoke the doctrine, because otherwise an 
erroneous  application  would  be  reviewable  only  through 
use  of  an  extraordinary  writ.  In  the  case  of  In  re  Hijazi,  589 
F.3d  401  (7th  Cir.  2009),  the  district  court  held  the  defend‐

                                                 
4  Originally,  Kashamu  was  an  exception.  The  district  court  initially  dis‐

missed  the  defendant’s  motion  without  prejudice  pursuant  to  the  fugi‐
tive  disentitlement  doctrine,  United  States  v.  Kashamu,  656  F.  Supp.  2d 
863,  868  (N.D.  Ill.  2009),  but  then  reconsidered  its  decision  and  denied 
the motion on the merits, No. 94‐CR‐172, 2010 WL 2836727 (N.D. Ill. July 
15, 2010). 
12                                                                No. 14‐1103 

ant’s  motion  in  abeyance  pending  his  arraignment,  thereby 
requiring  the  defendant  to  seek  mandamus.  We  think  it  is 
unnecessary  to  resort  to  that  writ  to  obtain  this  court’s  re‐
view of a decision that is, for all intents and purposes, final. 
    The  government  responds  that  this  case  is  distinguisha‐
ble from Kashamu because Kashamu argued that the foreign 
court decision had preclusive effect on the American courts, 
whereas  Bokhari  merely  asks  this  court  to  respect  the  Paki‐
stani magistrate’s judgment out of a concern for comity. But 
the  Kashamu  court  decided  it  had  jurisdiction  before  deter‐
mining  whether  the  English  magistrate’s  decision  had  any 
preclusive effect. 656 F.3d at 683 (“So we have appellate ju‐
risdiction  and  turn  to  the  question  whether  it  is  true  as  the 
government  argues  that  a  ruling  rejecting  a  request  for  ex‐
tradition can never have collateral estoppel effect.”). Indeed, 
the court found in that case that the extradition ruling lacked 
collateral estoppel effect, but it still retained jurisdiction. As 
far as jurisdiction was concerned, “[a]ll that matters is that if 
[Kashamu’s]  defense  of  collateral  estoppel  is  sound,  it  … 
protects  him  from  extradition,  the  immediate  sequel  to 
which  would  be  a  criminal  trial.”  Id.  at  682–83.  Likewise,  if 
Bokhari’s comity claim is sound, he will be able to avoid trial 
because the indictment would be dismissed.  The possibility 
that Bokhari’s claim may be less sound than Kashamu’s is no 
bar  to  our  jurisdiction.  We  therefore  exercise  jurisdiction 
over this portion of Bokhari’s appeal.5 

                                                 
5 At oral argument, Bokhari contended that this court could hear his en‐

tire  appeal—involving  both  the  comity  and  speedy  trial  claims—if  we 
had  jurisdiction  over  either  issue.  He  suggested  that  he  is  appealing  a 
single order denying his motion, and that he is therefore entitled to ap‐
peal the whole order if he can appeal any of it. But there is no good rea‐
No. 14‐1103                                                                13 

               3.   andamus 
                  M
     One final jurisdictional issue remains. Bokhari perfuncto‐
rily  requests  that,  in  the  event  this  court  finds  appellate  ju‐
risdiction lacking as to either claim, we treat his appeal as a 
petition  for  a  writ  of  mandamus  pursuant  to  the  All  Writs 
Act. See 28 U.S.C. § 1651. We have already  decided to  exer‐
cise  jurisdiction  over  the  comity  claim,  so  a  writ  of  manda‐
mus  is  unnecessary  for  that  purpose.  As  to  the  Sixth 
Amendment speedy trial claim, MacDonald bars us from ex‐
ercising  mandamus  jurisdiction,  for  the  same  reasons  we 
have  already  discussed.  The  Supreme  Court  has  instructed 
that Sixth Amendment speedy trial claims are best left until 
after trial. MacDonald, 435 U.S. at 858. As such, Bokhari can‐
not demonstrate that he has a “clear and indisputable” right 
to  call  upon  our  mandamus  jurisdiction  so  that  we  may  re‐
view the pretrial denial of his claim. See Cheney v. U.S. Dist. 
Court,  542  U.S.  367,  380–81(2004).  And  in  light  of  his  post‐
trial  appeal  option,  Bokhari  also  cannot  establish  that  he 
lacks  adequate  alternative  means  of  obtaining  relief,  or  that 
the  circumstances  of  his  case  justify  the  invocation  of  the 
“extraordinary remedy” of mandamus. Id. 




                                                 
son  why  the  manner  in  which  the  district  court  organizes  its  orders 
should affect this court’s jurisdiction. The speedy trial and comity claims 
are distinct, and we do not consider them to be the type of “inextricably 
intertwined” issues that could trigger the “narrow doctrine” of pendent 
appellate jurisdiction. Abelesz v. Erste Grp. Bank AG, 695 F.3d 655, 660 (7th 
Cir. 2012).

       
14                                                         No. 14‐1103 

        B. The Fugitive Disentitlement Doctrine 
    We  now  arrive  at  the  district  court’s  basis  for  denying 
Bokhari’s  motion  to  dismiss  the  indictment.  The  court  held 
that Bokhari was a fugitive, and that his refusal to submit to 
the jurisdiction of the district court “disentitles [him] to call 
upon  the  resources  of  the  Court  for  determination  of  his 
claims.”  Molinaro,  396  U.S.  at  366.  We  have  recognized  that 
the doctrine is a “discretionary device.” Gutierrez‐Almazan v. 
Gonzales,  453  F.3d  956,  957  (7th  Cir.  2006).  The  Supreme 
Court has indicated that, when a fugitive flees while district 
court  proceedings are pending,  “it is the  District Court  that 
has  the  authority  to  defend  its  own  dignity,  by  sanctioning 
an  act  of  defiance  that  occurred  solely  within  its  domain.” 
Ortega‐Rodriguez  v.  United  States,  507  U.S.  234,  246  (1993). 
The government therefore urges us to adopt an abuse of dis‐
cretion  standard  in  judging  whether  the  district  court 
properly applied the doctrine. See Morgan, 254 F.3d at 426–27 
(finding no abuse of discretion). 
    What  complicates  this  issue,  however,  and  what  con‐
vinced  the  magistrate  judge  to  recommend  against  the  dis‐
trict  court’s  invocation  of  the  doctrine,  is  the  question  of 
whether Bokhari meets the legal definition of a fugitive. Bo‐
khari  argues  that  he  is  not  a  fugitive  because  he  left  the 
United States a few years before he was indicted. He analo‐
gizes  his  case  to  In  re  Hijazi,  589  F.3d  at  412–14,  where  the 
defendant  had  made  only  one  unrelated  visit  to  the  United 
States.  In  that  case  we  held  that  the  fugitive  disentitlement 
doctrine did not apply. Id. 
    The government persuasively responds that Bokhari had 
lived  in  the  United  States  for  over  a  decade  before  leaving 
for  Pakistan,  possibly  in  anticipation  of  an  indictment.  Un‐
No. 14‐1103                                                          15 

like Hijazi, whose prosecution posed significant extraterrito‐
riality  concerns,  Bokhari  should  have  understood  that,  as  a 
citizen of the United States who had lived in this country for 
many  years,  he  had  an  obligation  to  return  to  stand  trial. 
And  the  United  States  cites  authority  for  the  proposition 
that, in the context of a speedy trial claim, “[a] person can be 
said to be a fugitive when, while abroad, they learn that they 
are  under  indictment  and  make  no  effort  to  return  to  the 
United  States  to  face  charges.”  United  States  v.  Blanco,  861 
F.2d  773,  779  (2d  Cir.  1988).  For  statute  of  limitations  pur‐
poses, this court has held that a person becomes a fugitive if 
he flees the jurisdiction with the intent of avoiding arrest or 
prosecution.  United  States  v.  Marshall,  856  F.2d  896  (7th  Cir. 
1988). And the term “fugitive” in federal extradition statutes 
“has been held consistently to require only proof of absence 
from the indicting jurisdiction, regardless of the defendantʹs 
intent.” Id. at 898. 
     Nevertheless,  we  elect  to  reach  the  merits  of  Bokhari’s 
comity  claim,  and  will  not  opine  on  the  fugitive  disentitle‐
ment issue. Identifying fugitives for purposes of the disenti‐
tlement  doctrine  can  present  complicated  legal  and  factual 
questions. As the United States has explained, the term “fu‐
gitive” may take on subtly different meanings as it is used in 
a  variety  of  legal  contexts.  Reasonable  minds  can  disagree, 
and have disagreed, about how the term applies in the case 
at hand. Instead of deciding that contested issue, we will fol‐
low the example set by the Second Circuit in United States v. 
Baccollo, 725 F.2d 170, 172 (2d Cir. 1983), in which that court 
declined  to  reject  an  appeal  pursuant  to  the  disentitlement 
doctrine and instead reached the merits because “the appeal 
is  so  plainly  frivolous  that  we  prefer  to  dispose  of  the  case 
16                                                                No. 14‐1103 

on  that  ground.”6  Likewise,  we  “see  no  reason  to  risk  the 
possibility of error” by parsing out Bokhari’s intent in leav‐
ing the jurisdiction, or the legitimacy of his attempts to stay 
there given the United States’ failure to extradite him. Id.; see 
Dye  v.  United  States,  360  F.3d  744,  750  (7th  Cir.  2004)  (This 
court may “affirm on any basis identified in the record that 
was argued below.”).7 We therefore proceed to the merits. 
            C. Merits of the Comity Claim 
    Bokhari  argues  that  the  district  court  should  have  dis‐
missed the indictment out of concern for international comi‐
ty. He compares the denial of extradition to a finding of no 
probable  cause  under  Federal  Rule  of  Criminal  Procedure 
5.1. And he cites Kashamu for the proposition that a denial of 
extradition  “is  like  a  magistrate’s  ruling  that  there  isn’t 
probable cause to hold a person.” 656 F.3d at 685. 


                                                 
6  Granted, in Baccollo the Second Circuit was deciding whether to invoke 

the disentitlement doctrine itself, not reviewing a district court’s use of it. 
Nevertheless,  we  find  that  the  discretionary  nature  of  the  doctrine  per‐
mits us to avoid an examination of the term “fugitive,” as applied to this 
case. 
7 To be clear, in reaching the merits, we do not in any way suggest that 

the district court did err in finding that Bokhari was a fugitive, or that it 
abused  its  discretion  in  applying  the  doctrine  to  him.  Nor  do  we  opine 
on what the appropriate standard of review of that aspect of the district 
court’s decision would be. We instead rely on its observation that “[t]he 
fugitive  disentitlement  doctrine  stands  for  the  proposition  that  those 
who flee from judicial process may not benefit from it.” United States v. 
Bokhari, No. 04‐CR‐56, ‐‐‐ F. Supp. 2d ‐‐‐ 2014 WL 37349, at *1 (E.D. Wis. 
Jan. 6, 2014). As we will see, Bokhari will receive no benefit from filing 
his motion to dismiss the indictment. 
       
No. 14‐1103                                                        17 

    This claim has no merit. The problem with Bokhari’s ar‐
gument is that Kashamu does not support his cause; in fact, it 
dooms it. For although the court in that case did liken a de‐
nial  of  extradition  to  a  probable  cause  determination,  and 
although it did note that “[c]omity is a doctrine of deference 
based  on  respect  for  the  judicial  decisions  of  foreign  sover‐
eigns,” id. at 683, Kashamu’s attempts to dismiss the indict‐
ment against him failed. The fatal flaw in his case, as in this 
one, was a lack of  preclusive effect. Like  an initial  probable 
cause  hearing,  a  denial  of  extradition  does  not  prevent  the 
government from demonstrating probable cause under a dif‐
ferent record in a different proceeding. Id. at 687–88; see Fed. 
R. Crim. P. 5.1(f) (a magistrate judge’s finding of no probable 
cause  “does  not  preclude  the  government  from  later  prose‐
cuting the defendant for the same offense.”). And the United 
States  did  just  that  by  indicting  Bokhari.  The  fact  that  the 
Pakistani  magistrate’s  denial  of  extradition  came  after  the 
indictment  in  no  way  undermines  the  grand  jury’s  finding 
that  there  was  sufficient evidence to go to trial. “The grand 
jury  gets  to  say—without  any  review,  oversight,  or  second‐
guessing—whether probable cause exists to think that a per‐
son  committed  a  crime.”  Kaley  v.  United  States,  134  S.  Ct. 
1090, 1098 (2014) (discussing “the inviolable grand jury find‐
ing”  of  probable  cause).  Rule  5.1(a)  of  the  Federal  Rules  of 
Criminal  Procedure  underscores  that  point:  a  “magistrate 
judge  must  conduct  a  preliminary  [probable  cause]  hearing 
unless  …  the  defendant  is  indicted.”  Because  Bokhari  was 
already  indicted,  no  additional  probable  cause  hearing  was 
necessary, and the results of such a later hearing cannot un‐
do the grand jury’s work. 
  Bokhari does not even attempt to argue that the Pakistani 
magistrate’s ruling had preclusive effect under Pakistani law 
18                                                      No. 14‐1103 

(or under United States law, if one accepts Bokhari’s analogy 
to a pretrial finding of no probable cause). Indeed, the Paki‐
stani magistrate ruled only that the United States must “fur‐
ther  consolidate  and  substantiate  its  case”  against  Bokhari. 
This statement strongly indicates that the magistrate did not 
consider  this  ruling  to  be  the  final  word  in  the  extradition 
proceeding.  Bokhari  is  therefore  essentially  asking  that  this 
court “give preclusive effect to the foreign court’s finding as 
a matter of comity” with Pakistan, Kashamu, 656 F.3d at 683, 
even though the finding is not preclusive on its own terms. 
That makes no sense. We therefore affirm the district court’s 
denial of Bokhari’s motion. 
                         III    Conclusion 
    Bokhari’s  appeal  regarding  the  speedy  trial  claim  is 
DISMISSED for lack of jurisdiction. The district court’s decision 
is otherwise AFFIRMED.